Title: To John Adams from Tench Coxe, 20 September 1791
From: Coxe, Tench
To: Adams, John



Sir
Philada. Septr. 20th. 1791

I have to acknowledge the honor of your letter of the 13th. instant—and am very happy to find that what has been done in regard to a house is satisfactory to Mrs. Adams and yourself.  It gives me great pleasure to inform you that I have a message this moment from Mrs. Keppele (the owner) from which I learn that Mr. Bradford will certainly move out on the 4th of October; so that I hope to have the painting &ca. completed and pretty dry before the meeting of Congress.  I have been very uneasy lest the fresh paint might prove as inconvenient as at Bush Hill.  I observe your wishes in regard to your Stables may be fulfilled by the best arrangement, which can be made.  I shall not fail to attend to this point.—
I am happy to observe the pleasantries in your allusions to the Newspaper attacks, which have made upon you.  It is almost presumption in me to pay due compliments to your past services and firm disinterested exertions in the Service of the United States.  It may however be a grateful satisfaction to you, Sir, to know that amidst all the fire, I have heard those, who concur’d in the warm language of the moment, acknowledge the ability and the disinterestedness, with which you had passed thro Scenes in which others had erred, or taken abundant care to enrich themselves.
With the highest respect / I have the honor to be, Sir— / your most obedt. / & most hum. Servt.

Tench CoxeI shall endeavour, Sir, in a few days to fix with precision the time when your house will be ready.—
